DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 16 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUNGBERG et al PG PUB 2021/0306127.
Re Claims 1 and 16, SUNDBERG et al PG PUB 2021/0306127 teaches a processing circuitry includes a determiner unit 34 (See figure 6:  a memory and processor) configured to cause a network node 16 to receive information indicating a position for a reference signal within a communication signal slot (a special time slot) [0111] wherein the reference can be a specific reference signals (a dedicated reference signal sequence) [0047] and the position refers indicates a reference point associated with a downlink-to-uplink switch in the communication signal slot wherein the position is also associated with time-frequency resources (See figure 2) of a downlink radio frame (See figure 1) wherein figure 2 further teaches the communication signal slot can be mapped in the frequency domain divided by the network node (base station) system 
Re Claims 12, 27, figure 17 teaches adaptive mapping using different subbands in the frequency domain and depends on different special subframe configurations whereby [0147] the OAM configure the network node to send the specific reference signals using the subband(s) divided uniformly within the system bandwidth (the maximum frequency bandwidth) wherein same network node can transmit same specific reference signals in different subbands [0149] wherein the size of the frequency band can be the same [such as 12 contiguous subcarriers in each RB PARA 0010] or different size based on the different subcarrier spacing values supported by NR [0011].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9, 19, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over SUNGBERG et al PG PUB 2021/0306127 in view of XU et al PG PUB 2021/0410081.

SUNGBERG further teaches the guard period (a time interval) for sending the reference signals (the dedicated reference sequences) should meet inter-site distances to compensate for the propagation relay.  In view of XU, the references can be sent in consecutive symbols (sent twice adjacently).  By combining teachings, the OAM can configure the specific references in consecutive symbols.  One skilled in the art would have been motivated to have compensated for the propagation delay based on a maximum propagation distance to mitigate for remote interference.  Therefore it would have been obvious to one skilled to have combined the teachings.
Claims 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over SUNGBERG et al PG PUB 2021/0306127 in view of BI et al  PG PUB 2021/0242994.
Re Claims 6, 21, SUNGBERG et al teaches in figure 17, the specific/dedicated reference sequence is after DL symbol and before a GP of a time slot whereby the two consecutive OFDM symbols are identical [0149] and in the frequency domain but fails to .
Claims 13, 28 are rejected under 35 U.S.C. 103 as being unpatentable over SUNGBERG et al PG PUB 2021/0306127.
Re Claims 13, 28, SUNGBERT et a teaches the OAM uses different subbands supports same or different subcarrier spacing supported in NR.  Allocating time-frequency resources for the dedicated reference signal would have been based on the availability of the resources in the subbands (See figure 17).  When a particular subband cannot support bandwidth requirement of (smaller than the sizes) of the OFDM symbol reference signal.  One skilled in the art would have been motivated to not transmit the dedicated reference signal sequence on the particular subband.  Therefore it would have been obvious to one skilled in the art to have scheduled transmission of dedicated reference signal sequence on resources or subbands that can support such transmission.
Allowable Subject Matter
Claims 3, 9, 18, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claims 3 and 18, prior art fails to teach the dedicated reference signal sequenced is determined based on a base station ID as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHI HO A LEE/Primary Examiner, Art Unit 2472